In Hamilton v. Austin, 62 N.H. 575, the strict limitation of the right to labor on Sunday was upheld, apparently as matter of law, for the reason that otherwise much confusion and uncertainty would follow from trying the question of necessity as one of fact in every case. The suggestion is there made that if a relaxation of the rule is desirable it should be effected by legislative exemption of specific cases. Shortly thereafter the legislature exempted *Page 100 
one class of labor (Laws 1883, c. 93), and in 1891 reenacted the statute as amended. P. S., c. 271, s. 3.
In view of this history it must be concluded that the word necessity as used in this statute has the same limiting effect that it did in earlier times, and that the construction of the statute is not to be modified by the changed ideas of people in general upon the subject of the observance of Sunday as a day set apart from secular labor.
In the absence of argument or brief on behalf of the defendants, the particular theory of the law relied upon is left to conjecture; and an examination of the record discloses no error of law.
Exception overruled.
All concurred.